DETAILED ACTION
Response to Amendment
The applicant’s amendment filed 03/09/2022 has been entered.

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 6, 8, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takagi et al (US 2015/0168627 A1).
	In regard to claim 1, Takagi et al disclose a light guide plate (20) configured to guide light incident on an incidence surface of the light guide plate, change the optical path of the light, and emit the light from an emission surface to form an image in a space, the light guide plate comprising a group of optical-path deflectors (A, B, C or 21) that change the optical path of the light, wherein the group of optical-path deflectors: 
deflects the light incident on the light guide plate from a first light source (10a) arranged at a predetermined position to form a first stereoscopic image in the space within a predetermined first angle range with respect to a reference plane that is orthogonal to the emission surface and parallel to a side surface of the light guide plate; and 
(10b) arranged at a position away from the position of the first light source, to form a second stereoscopic image in the space within a predetermined second angle range with respect to the reference plane, 
the first angle range and the second angle range are separate from each other or adjoining each other (see Figures 4(a) to 6(c)—the images projects at different angles), and 
the group of optical-path deflectors are arranged such that the first stereoscopic image and the second stereoscopic image in the space appear the same or mutually similar (they all look like fish regardless of what angle you look at them—see Figure 7) when viewed from the first angle range and the second angle range. (Figures 1-7; see at least [0064]-[0072])

	In regard to claim 5, Takagi et al disclose that the group of optical-path deflectors changes the optical path of the light incident on the light guide plate from a third light source (10c) arranged at a position away from the positions of the first and second light sources to a third stereoscopic the image in the space within a predetermined third angle range with respect to the reference plane; and the first angle range, the second angle range and the third angle range are separate from each other or adjoining each other. (Figure 1a; see at least [0029])

In regard to claim 6, Takagi et al disclose that the reference plane within the first angle range (there is an extension of the reference plane which extends along the first angle—they are not orthogonal); and the second angle range and the third angle range are on the same side with respect to the first angle range (the second and third angles project in the same direction—thus on the same side). (Figure 1a; see at least [0029])

In regard to claim 8, Takagi et al disclose a light guide plate (20) configured to guide light incident on an incidence surface of the light guide plate, change the optical path of the light, and emit the light from an emission surface to form an image comprising a first stereoscopic image and a second stereoscopic image, in a space, the light guide plate comprising first optical-path deflectors (A) and second optical-path deflectors (B) comprising a group of optical-path deflectors that change the optical path of the light, wherein: 
the first optical-path deflectors change the optical path of only the light incident on the light guide plate from a first light source (10a) arranged at a predetermined first position to form the first stereoscopic image in the space within a predetermined first angle range (“only the light” is treated broadly in line with the applicant’s specification—the applicant cannot obligate all light to behave in a manner as strictly interpreted from the claim); 
the second optical-path deflectors change the optical path of only the light incident on the light guide plate from a second light source (10b) arranged at a second position away from the first position, to form the second stereoscopic image in the space within a predetermined second angle range; and 
(as shown in Figure 7, the outline of the fishes overlap along the direction claimed); and 
the first optical-path deflectors and the second optical-path deflectors are arranged such that the first stereoscopic image and the second stereoscopic image in the space appear the same or mutually similar (they’re both fish and continue to look like fish regardless of which angle you look at them) when viewed from within the predetermined first angle range and the predetermined second angle range. (Figures 1-7; see at least [0064]-[0072])

In regard to claim 10, Takagi et al disclose the image comprises a right-eye and a left-eye image; the group of optical-path deflectors includes comprises right-eye display patterns and left-eye display patterns; and the right-eye display patterns form a right-eye image, and the left-eye display patterns form a left-eye image (this is how a stereoscopic display works, and while the left and right aren’t defined per se in the reference, when it use, one pattern will act as a left eye pattern and one will act as a right).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takagi et al (US 2015/0168627 A1).
In regard to claim 12, Takagi et al fails to disclose the stereoscopic display is used as a vehicle lamp. However, the term “vehicle lamp” provides no structure, and the term “vehicle” is broad. 
	It would have been obvious to one of ordinary skill in the art at the time of filing to install the stereoscopic display of Takagi et al into or onto a vehicle in order to provide a three-dimension display for driver information, advertising, or the like.

Allowable Subject Matter
Claims 2-4, 14-17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for indicating allowable subject matter: 
The closest prior art, Takagi et al (US 2015/0131316 A1), does not include that the image is formed in the space within the predetermined first angle range by the first light source; and within the predetermined second angle range by the second light source, such that for set values of x, L, and W the light guide plate satisfies the system of inequalities expressed by;
            
                90
                °
                -
                
                    
                        arctan
                    
                    ⁡
                    
                        
                            
                                
                                    
                                        x
                                    
                                    
                                        2
                                        L
                                    
                                
                            
                        
                    
                
                >
                W
            
        

            
                90
                °
                -
                
                    
                        arctan
                    
                    ⁡
                    
                        
                            
                                
                                    
                                        x
                                    
                                    
                                        L
                                    
                                
                            
                        
                    
                
                ≤
                W
            
        

where L is an interval between the first light source and the second light source, x comprises a distance between the incidence surface through which the light enters the light guide plater and the group of optical-path deflectors, and W is the spread angle of the light from the first light source and the second light source as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Takagi et al reference in the manner required by the claims. 

Claims 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for indicating allowable subject matter: 
The closest prior art, Takagi et al (US 2015/0131316 A1), does not include that the image is formed in the space within the predetermined first angle range by the first light source; within the predetermined second angle range by the second light source; and within the predetermined third angle range by the third light source such that for set values of x, L, and W, the light guide plate satisfies a system of inequalities expressed by:
            
                90
                °
                -
                
                    
                        arctan
                    
                    ⁡
                    
                        
                            
                                
                                    
                                        x
                                    
                                    
                                        2
                                        L
                                    
                                
                            
                        
                    
                
                ≤
                W
            
        
and
            
                90
                °
                -
                
                    
                        arctan
                    
                    ⁡
                    
                        
                            
                                
                                    
                                        x
                                    
                                    
                                        L
                                    
                                
                            
                        
                    
                
                ≤
                W
            
        

where L is an interval between the first light source and the second light source and between the second light source and the third light source, x comprises a distance between the incidence surface and a point in the group of optical-path deflectors, and W is the spread angle of the light from the first light source, the second light source, and the third light source as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Takagi et al reference in the manner required by the claims. 

Claim 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for indicating allowable subject matter: 
The closest prior art, Takagi et al (US 2015/0131316 A1), does not include that the image is formed in the space within the predetermined first angle range by the first light source; and within the predetermined second angle range by the second light source, such that for set values of x, L, and W the light guide plate satisfies the system of inequalities expressed by;
            
                90
                °
                -
                
                    
                        arctan
                    
                    ⁡
                    
                        
                            
                                
                                    
                                        x
                                    
                                    
                                        2
                                        L
                                    
                                
                            
                        
                    
                
                >
                W
            
        
and
            
                90
                °
                -
                
                    
                        arctan
                    
                    ⁡
                    
                        
                            
                                
                                    
                                        x
                                    
                                    
                                        L
                                    
                                
                            
                        
                    
                
                >
                W
            
        

where L is an interval between the first light source and the second light source, x comprises a distance between the incidence surface through which the light enters the light guide plater and the group of optical-path deflectors, and W is the spread angle of the light from the first light source and the second light source as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Takagi et al reference in the manner required by the claims. 

Claim 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for indicating allowable subject matter: 
The closest prior art, Takagi et al (US 2015/0131316 A1), does not include that the image in the space is formed: within the predetermined first angle range by the first light source; within the predetermined second angle range by the second light source; and within the predetermined third angle range by the third light source, such that for set values of x, L, and W the light guide plate satisfies a system of inequalities expressed by:
            
                90
                °
                -
                
                    
                        arctan
                    
                    ⁡
                    
                        
                            
                                
                                    
                                        x
                                    
                                    
                                        2
                                        L
                                    
                                
                            
                        
                    
                
                ≤
                W
            
        
and
            
                90
                °
                -
                
                    
                        arctan
                    
                    ⁡
                    
                        
                            
                                
                                    
                                        x
                                    
                                    
                                        L
                                    
                                
                            
                        
                    
                
                ≤
                W
            
        

where L is an interval between the first light source and the second light source and between the second light source and the third light source, x comprises a distance between the incidence surface and the group of optical-path deflectors and W is the spread angle of the light from the first light source, the second light source, and the third light source as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Takagi et al reference in the manner required by the claims. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E DUNAY whose telephone number is (571)270-1222. The examiner can normally be reached 7:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/C.E.D/Examiner, Art Unit 2875     


/JONG-SUK (JAMES) LEE/Supervisory Patent Examiner, Art Unit 2875